Motion by appellant for an order correcting the record, for a stay pending appeal, and for leave to appeal on the original papers and on a typewritten brief, granted to the extent of permitting appellant to prosecute her appeals on the original papers and on a typewritten brief; in all other respects, motion denied.. Appellant is directed to submit, on the argument of the appeals, the entire County Clerk’s file in this proceeding. Appellant is directed to file six copies of her typewritten brief and to serve one copy on the respondent. The brief shall contain a copy of all the opinions rendered by the Special Term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.